Palatin Technologies, Inc. Reports Third Quarter Fiscal Year 2010 Results; Teleconference and Webcast to be held on May 13, 2010 CRANBURY, NJ – May 13, 2010 – Palatin Technologies, Inc. (NYSE Amex: PTN), a biopharmaceutical company focused on discovering and developing targeted, receptor-specific small molecule and peptide therapeutics, today announced results for its third quarter ended March 31, 2010.Palatin reported a net loss of $2.0 million, or ($0.02) per basic and diluted share for the quarter ended March 31, 2010, compared to net income of $0.1 million, or $0.00 per basic and diluted share for the same period in 2009.Total revenues in the quarter ended March 31, 2010 were $2.6 million, compared to $5.2 million for the same period in 2009. The net loss for the quarter ended March 31, 2010, compared to the net income for the quarter ended March 31, 2009, was primarily attributable to a decrease in the recognition of revenue under our agreements with AstraZeneca. As of
